Title: From Thomas Jefferson to André Limozin, 22 September 1787
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Sep. 22. 1787.

I must trouble you with another letter to Mr. Jay, to be delivered to Monsr. Bourgoin on board the packet, which I hope will not be sailed before it gets to your hands, as the latter is of extreme importance. It is to inform Congress that official advice is just received here that the Prussian troops entered the territory of Holland on the 15th. instant, that most of the principal towns had submitted, that Utrecht was evacuated by the Rhingrave de Salm, and Woerden capitulated, so that Amsterdam remained without defence. M. de St. Priest had stopped at Antwerp and waited further orders.—We know also that the first division of the Russian army has passed the Borysthenes into the Polish Ukraine, and is marching  towards the frontiers of Turkey. War then is well kindled in those two quarters.
Monsr. Cabarrus is arrived at Paris, but will not accept the appointment offered him unless they will adopt his plans. On this there is hesitation; so that it is not certain he will come in.
I have received your favor of the 20th. and shall make proper use of it’s contents. Should the packet be sailed, I will pray you to send my letter by the first of the vessels which you mention bound for Philadelphia. I am with great esteem Sir your most obedient humble servant,

Th: Jefferson

